Since the opinion was delivered in this case, we have come across certain English cases which bear upon the point considered in the close of the opinion. Shaw v. Borrer, 1 Keen, 559; Ball v.Harris, 4 Myl.  C. 264; also in 8 Sim. 485; Robinson v. Lowater,
17 Beav. 592; also on appeal, 5 De G., M.  G. 272; Wrigley v.Sykes, 21 Beav. 337; Corser v. Cartwright, L.R. 8 Ch. App. 971. The doctrine declared or recognized in these cases is, that a testamentary charge upon the realty for the payment of debts confers upon the executor, by implication, a power to sell the realty, and, so far as we can discover, without regard to the question whether the charge is express or implied. The doctrine, however, though announced as long ago as 1836, in Shaw v. Borrer,
1 Keen, 559, cannot be considered to have become firmly established in England until quite recently; for in Doe on dem.Jones v. Hughes, 6 Exch. 223, decided in 1851, the contrary of it was held by the Court of Exchequer. The doctrine is practically objectionable not only because it exposes the testator's real estate to sale without giving his heirs or devisees an opportunity to contest the necessity of the sale, or to exonerate the estate from the necessity if it exists; but also because the power, especially when it is implied *Page 237 
from a charge which is itself implied, is often uncertain, inasmuch as the language or provision of the will from which the implication is made may be qualified or controlled by other language or provisions of the same instrument. There is also a consideration growing out of our statutes in regard to sales of real estate by executors and administrators for the payment of debts. The statutes contain ample provisions which may be availed of for the protection of all persons interested; but if we say executors have an implied power to sell for the payment of debts, independently of the statutes, whenever the realty is charged by the will, either expressly or by implication, for their payment, the value of the protection secured by the statutes is considerably impaired, for according to the English precedents such testamentary charges are very freely implied. 2 Story's Eq. Jur. § 1246. It is true this latter consideration does not apply to a charge of legacies; but a charge of debts and a charge of legacies must, with reference to any power of sale to be inferred from either of them, stand upon the same footing.
Such a charge is not ineffectual without the power, for it can be enforced in equity like a charge or lien created in any other way, and we know of no case in which the new creation of a charge or lien upon real estate, otherwise than by will, has been held to confer a power to sell the estate charged.
In the case at bar the residuary devisee has filed no answer and has not been heard. The question of implied power is not raised by the bill otherwise than as it is involved in the request for instruction which makes no specific reference to the question. We should be reluctant, in view of the contradictory precedents, to decide the case against the residuary devisee, if so inclined, without giving her a hearing. We therefore will not advise the complainant to undertake to enforce the implied charge on the residuary estate by selling it, though it is not necessary for us to say, and in view of the English cases we refrain from saying, that the sale if made would be invalid. We will, however, advise him to join the legatees in a suit for the enforcement of the charge unless the residuary devisee will voluntarily discharge it, or will join the complainant and the legatees, together with their husbands, in selling and conveying the residuary real estate for its satisfaction. Such a sale and *Page 238 
conveyance, if fairly made, would in our opinion be entirely unexceptionable, and would avoid the necessity for further litigation.
On the other hand, if the residuary devisee chooses not to join in such a sale, either because she wishes to contest the existence of the charge or the necessity of a resort to the residue of the real estate for its satisfaction, she will have an opportunity to do so in the suit which will be brought for its enforcement.